Citation Nr: 0948013	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  99-06 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for fibrocystic breast 
disease, claimed as breast cysts. 

2.  Entitlement to service connection for breast cancer, to 
include on a secondary basis, and to include on the basis of 
exposure to Agent Orange.

3.  Entitlement to service connection for dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1990 to June 
1991, as well as various periods of active duty for training.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of January 1999 decision and February 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Offices (RO) in St. Louis, Missouri and Phoenix, Arizona, 
respectively.  Jurisdiction was subsequently transferred to 
the RO in Pittsburgh, Pennsylvania.

In June 1999, the Veteran was afforded a hearing before a 
Hearing Officer at the RO in Wichita, Kansas.  A transcript 
of the proceeding is of record.

When this case was previously before the Board in March 2007, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.

The issues of entitlement to service connection for dysthymia 
and breast cancer are addressed in the Remand that follows 
the order section of this decision.


FINDINGS OF FACT

1.  The record does not reflect that fibrocystic breast 
disease was found on examination for entrance onto active 
duty.

2.  The evidence does not clearly and unmistakably 
demonstrate that the Veteran's fibrocystic breast disease did 
not undergo a permanent increase in severity as a result of 
her active service.


CONCLUSION OF LAW

Fibrocystic breast disease was incurred in active duty. 38 
U.S.C.A. §§ 1110, 1111 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of her claim.  In addition, the evidence currently 
of record is sufficient to substantiate her claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable (obvious or manifest) evidence demonstrates 
that an injury or disease existed before acceptance and 
enrollment and was not aggravated by such service. 38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.            § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that she is entitled to service 
connection fibrocystic breast disease, as she believes it is 
related to her active duty service.  

The Veteran's service treatment records note a number of 
problems with respect to breast lumps and cysts.  In April 
1991, an impression of bilateral breast lumps was noted.  A 
May 1991 mammogram revealed multiple densities in both 
breasts which most likely represented a benign disease such a 
fibrocystic disease.  On a report of medical history 
completed in May 1991, the Veteran noted breast aspirations, 
most recently at Ft. Leavenworth Hospital in 1991.  While the 
Veteran was in the Army Reserves in April 1989, an Over 40 
examination revealed swelling and tenderness of the breasts.  

A private mammogram before the Veteran's period of active 
duty in June 1990 disclosed nodular masses on both breast, 
with no evidence of malignancy.  A post-service mammogram in 
June 1992 showed fibrocystic disease in both breasts.  
Eventually, the Veteran was diagnosed with intraductal 
carcinoma of the left breast in June 1993.  Reports from the 
Menorah Medical Center show that the Veteran underwent a left 
mastectomy.  After the mastectomy, private medical records 
show continued problems with breast cysts.  A February 1997 
report from the Baptist Medical Center shows right breast 
cyst aspiration.  

In February 2003, the Veteran was afforded a VA examination.  
At the time of examination, a history of fibrocystic disease 
dating back prior to her years prior to active duty was 
noted.  In the examiner's opinion, the Veteran's fibrocystic 
disease was not aggravated during military service.  

Various statements from the Veteran's family note the 
Veteran's relatively good health before service, and indicate 
their belief that the Veteran was exposed to something in 
service that was detrimental to her health and caused her 
serious decline.  

During a VA examination in June 2009, the Veteran reported 
that fibrocystic disease was first noted on a routine 
physical by a civilian physician while she was a reservist in 
the mid-1980s.  Later, in 1991 she was air-evacuated home 
from Desert Storm due to persistent and tender breast cysts.  
She also reported exposure to burning oil fields, chemicals, 
and Agent Orange in service, and also indicated she received 
several vaccinations.  Mammogram results showed no 
significant masses and no evidence of malignancy.  The 
examiner found that the Veteran's fibrocystic disease clearly 
and unmistakably existed prior to the Veteran's period of 
active service, as documented on mammogram findings from June 
1990.  The examiner also found that it is as likely as not 
that the fibrocystic breast disease was aggravated by 
military service.  In support of this finding, she pointed 
out that the Veteran has undergone multiple radiological 
studies and aspiration procedures for breast cysts subsequent 
to active duty.  

The service medical records do not include the report of an 
examination in conjunction with the Veteran's start of active 
duty in December 1990.  It is unclear whether such an 
examination was conducted; however, the record of any such 
examination is not of record.  Therefore, the presumption of 
soundness applies.

Here, there is clear and unmistakable evidence that the 
Veteran's fibrocystic breast disease existed prior to 
service, but the evidence does not clearly and unmistakably 
establish that it was not aggravated by active duty.  The 
Board notes that pre-service medical records indicate masses 
of both breasts.  Moreover, the June 2009 VA examiner 
specifically found that the Veteran's fibrocystic disease 
clearly and unmistakably existed prior to service.

The Board also notes that there is varying opinion with 
respect to whether fibrocystic disease was aggravated in 
service.  While the June 2009 examiner concluded that there 
was aggravation, the February 2003 examiner found no such 
relationship.  Thus, the evidence does not clearly and 
unmistakably establish that this disability was not 
aggravated by service.  Accordingly, the presumption of 
soundness has not been rebutted, and the Veteran is entitled 
to service connection for fibrocystic disease.


ORDER

Entitlement to service connection for fibrocystic breast 
disease is granted.


REMAND

In February 2005, the RO denied service connection for 
dysthymia.  In correspondence received in October 2005, the 
Veteran expressed her disagreement with the denial of the 
service connection for dysthymia.  When this case was before 
the Board in March 2007, the Board noted that the Veteran had 
submitted a notice of disagreement with a February 2005 
rating decision denying service connection for dysthymia and 
that the Veteran had apparently been issued a Statement of 
the Case on the issue, but the Statement of the Case was not 
of record.  A Statement of the Case on the dysthymia issue is 
still not of record.  

In Manlincon v. West, 12 Vet. App. 238 (1999), the U.S. Court 
of Appeals for Veterans Claims held that where a notice of 
disagreement has been filed, but a statement of the case has 
not been issued, the Board must remand the case for the 
issuance of a statement of the case.

The Board also notes that the Veteran contends, in part, that 
service connection is warranted for breast cancer because it 
is secondary to her fibrocystic breast disease.  In view of 
the Board's decision granting service connection for 
fibrocystic breast disease, the originating agency must 
readjudicate the Veteran's claim for service connection for 
breast cancer.

Accordingly, the case is REMANDED to the RO or Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  If a Statement of the Case pertaining 
to the issue of entitlement to service 
connection for dysthymia has been issued, 
it should be associated with the claims 
folder.  

2.  If a Statement of the Case pertaining 
to the issue of entitlement to service 
connection for dysthymia has not been 
issued, one should be issued and the 
Veteran should be informed of the 
requirements to perfect an appeal with 
respect to this issue.  If the Veteran has 
perfected an appeal with respect to this 
issue or does perfect an appeal with 
respect to this issue, the RO or the AMC 
should ensure that all indicated 
development is completed before the case 
is returned to the Board.

3.  The RO or the AMC should undertake any 
indicated development and then adjudicate 
the issue of entitlement to service 
connection for breast cancer in light of 
the Board's grant of service connection 
for fibrocystic breast disease.  If the 
benefit sought on appeal is not granted to 
the Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued to 
the Veteran and her representative, and 
they should be afforded the requisite 
opportunity to respond before the case is 
returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until she is otherwise 
notified but she has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


